HILL, Judge.
Appellant contends that (1) incompetent evidence was admitted, and that (2) the verdict is not sufficiently supported by the evidence, in this appeal from a $13,500 verdict for about 14 acres actually taken and 2.03 acres landlocked from the 187.67 acre farm of appellees located three miles east of Franklin, Kentucky, on Kentucky highway 100. The land sought was needed for the construction of 1-65, north-south super highway.
Appellee B. L. Snoddy and J. A. Hunt were permitted to testify concerning the sale of the Hunt farm nearby for $1,000 an acre. The Hunt farm is nearer town and perhaps more valuable than the subject farm. It may not have been identical land. As a matter of fact, it would be practically impossible to find identical farms. However, we think evidence of the sale of the Hunt farm was competent and furnished some guidance to the jury in fixing the value of appellees’ land. It is shown the Hunt farm is similar to the Snoddy land except that the Hunt property is nearer the town of Franklin. The fact that the purchaser of the Hunt farm planned to subdivide a portion of it into town lots does not thereby render evidence of such a sale incompetent. Commonwealth, Department of Highway v. Gearheart, Ky., 383 S.W.2d 922 (1964); East *357Kentucky Rural Electric Cooperative v. Smith, Ky., 310 S.W.2d 535 (1958).
The next and final argument of appellant asserts that the verdict is not supported by evidence and is excessive. Appellant’s two witnesses fixed the difference in before and after value of appel-lees’ farm at $4,390 and $4,500. Four witnesses, including B. L. Snoddy, fixed the difference in before and after value as follows : Snoddy, $30,000; Edgar Walker, $17,500; J. A. Hunt and E. W. Stinson, $20,000. The land is good, located near town on a good road. The right-of-way takes three beautiful shade trees from the front yard of the principal dwelling and extends to within 22 feet of the residence. Over 16 acres were taken including 2.03 acres landlocked.
Upon the whole case we cannot say the verdict appears, at first blush, to have been given under the influence of passion or prejudice in disregard of the evidence. Commonwealth, Department of Highways v. Tyree, Ky., 365 S.W.2d 472 (1963).
The judgment is affirmed.